Citation Nr: 1542881	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-20 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for jungle rot of the bilateral feet.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to an effective date earlier than April 15, 2010, for the grant of service connection for degenerative disc disease of the lumbar spine.

7.  Entitlement to an effective date earlier than April 15, 2010, for the grant of individual unemployability (TDIU).

8.  Entitlement to an effective date earlier than April 15, 2010, for the grant of basic eligibility for Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1973.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2010, December 2010, August 2012, and February 2014 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his August 2012 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent March 2015 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine; (2) entitlement to an effective date earlier than April 15, 2010, for the grant of service connection for degenerative disc disease of the lumbar spine; (3) entitlement to an effective date earlier than April 15, 2010, for the grant of a TDIU; and, (4) entitlement to an effective date earlier than April 15, 2010, for the grant of basic eligibility for DEA, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of entitlement to service connection for sleep apnea is requested.

2.  In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of entitlement to service connection for jungle rot of the bilateral feet is requested.

3.  In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of entitlement to an initial compensable disability rating for bilateral hearing loss is requested.

4.  In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of entitlement to an initial disability rating in excess of 70 percent for PTSD is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
2.  The criteria for withdrawal of the appeal of entitlement to service connection for jungle rot of the bilateral feet by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of entitlement to an initial compensable disability rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal of entitlement to an initial disability rating in excess of 70 percent for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the sleep apnea, jungle rot, bilateral hearing loss, and PTSD appeals in a statement dated in May 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.

The claim of entitlement to service connection for jungle rot of the bilateral feet is dismissed.

The claim of entitlement to an initial compensable disability rating for bilateral hearing loss is dismissed.

The claim of entitlement to an initial disability rating in excess of 70 percent for PTSD is dismissed.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

The Veteran's earlier effective date claims and initial rating claim for the lumbar spine disability come on appeal from a February 2014 rating decision, which granted service connection for TDIU, DEA, and degenerative disc disease of the lumbar spine.  The RO assigned an effective date of April 15, 2010.  The Veteran's representative filed a Notice of Disagreement (NOD) in February 2015, appealing the effective dates assigned for these claims and the initial rating assigned for the lumbar spine disability.  To date, the RO has not issued a Statement of the Case (SOC) on these claims in response to the NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC on the following issues:
a) Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine; 
b) Entitlement to an effective date earlier than April 15, 2010, for the grant of service connection for degenerative disc disease of the lumbar spine; 
c) Entitlement to an effective date earlier than April 15, 2010, for the grant of a TDIU; and, 
d) Entitlement to an effective date earlier than April 15, 2010, for the grant of basic eligibility for DEA.

A copy of the SOC issued should be included in the claims file.  The claims should be returned to the Board for further appellate consideration only if the Veteran perfects timely appeals.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


